Name: 80/542/EEC: Commission Decision of 20 May 1980 fixing the minimum selling prices for butter for the 28th individual invitation to tender under the standing invitation to tender provided for by Regulation (EEC) No 262/79
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-06-05

 Avis juridique important|31980D054280/542/EEC: Commission Decision of 20 May 1980 fixing the minimum selling prices for butter for the 28th individual invitation to tender under the standing invitation to tender provided for by Regulation (EEC) No 262/79 Official Journal L 139 , 05/06/1980 P. 0019 - 0020 Greek special edition: Chapter 03 Volume 28 P. 0192 ****( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 13 . ( 2 ) OJ NO L 204 , 28 . 7 . 1978 , P . 6 . ( 3 ) OJ NO L 169 , 18 . 7 . 1968 , P . 1 . ( 4 ) OJ NO L 161 , 29 . 6 . 1979 , P . 13 . ( 5 ) OJ NO L 41 , 16 . 2 . 1979 , P . 1 . ( 6 ) OJ NO L 99 , 17 . 4 . 1980 , P . 13 . COMMISSION DECISION OF 20 MAY 1980 FIXING THE MINIMUM SELLING PRICES FOR BUTTER FOR THE 28TH INDIVIDUAL INVITATION TO TENDER UNDER THE STANDING INVITATION TO TENDER PROVIDED FOR BY REGULATION ( EEC ) NO 262/79 ( 80/542/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 804/68 OF 27 JUNE 1968 ON THE COMMON ORGANIZATION OF THE MARKET IN MILK AND MILK PRODUCTS ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1761/78 ( 2 ), AND IN PARTICULAR ARTICLE 6 ( 7 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 985/68 OF 15 JULY 1968 LAYING DOWN GENERAL RULES FOR INTERVENTION ON THE MARKET IN BUTTER AND CREAM ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1272/79 ( 4 ), AND IN PARTICULAR ARTICLE 7A THEREOF , WHEREAS , PURSUANT TO COMMISSION REGULATION ( EEC ) NO 262/79 OF 12 FEBRUARY 1979 ON THE SALE OF BUTTER AT REDUCED PRICES FOR USE IN THE MANUFACTURE OF PASTRY PRODUCTS , ICE CREAM AND OTHER FOODSTUFFS ( 5 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 925/80 ( 6 ), INTERVENTION AGENCIES HAVE PUT UP FOR SALE BY STANDING INVITATION TO TENDER CERTAIN QUANTITIES OF BUTTER HELD BY THEM ; WHEREAS ARTICLE 16 OF THAT REGULATION PROVIDES THAT , IN THE LIGHT OF THE TENDERS RECEIVED , A MINIMUM SELLING PRICE MUST BE FIXED WHICH MAY VARY ACCORDING TO THE USE TO WHICH THE BUTTER IS TO BE PUT AND ACCORDING TO THE FAT CONTENT OF THE BUTTER ; WHEREAS , ALTERNATIVELY , A DECISION MAY BE TAKEN NOT TO PROCEED WITH THE INVITATION TO TENDER ; WHEREAS THE AMOUNTS OF THE PROCESSING SECURITY MUST BE FIXED IN THE LIGHT OF THE DIFFERENCE BETWEEN THE MINIMUM SELLING PRICES AND THE MARKET PRICES OF THE BUTTER ; WHEREAS , IN THE LIGHT OF THE TENDERS RECEIVED IN RESPONSE TO THE 28TH INDIVIDUAL INVITATION TO TENDER , THE MINIMUM SELLING PRICES SHOULD BE FIXED AT THE LEVEL SPECIFIED BELOW AND THE PROCESSING SECURITIES DETERMINED ACCORDINGLY ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR MILK AND MILK PRODUCTS , HAS ADOPTED THIS DECISION : ARTICLE 1 FOR THE 28TH INDIVIDUAL INVITATION TO TENDER UNDER REGULATION ( EEC ) NO 262/79 , IN RESPECT OF WHICH THE TIME LIMIT FOR THE SUBMISSION OF TENDERS EXPIRED ON 13 MAY 1980 , THE MINIMUM SELLING PRICES AND PROCESSING SECURITIES SHALL BE FIXED AS FOLLOWS : // // USE TO WHICH THE BUTTER IS TO BE PUT ( ARTICLE 4 ( 1 ), ( 2 ) AND ( 3 ) OF REGULATION ( EEC ) NO 262/79 ) // FAT CONTENT OF THE BUTTER // MINIMUM SELLING PRICE IN ECU PER 100 KG OF BUTTER // PROCESSING SECURITY IN ECU PER 100 KG BUTTER // // FORMULA A AND/OR C // 82 % OR MORE // 115 // 200 // // LESS THAN 82 % // 112.19 // 195.12 // FORMULA B // 82 % OR MORE // 170 // 145 // // LESS THAN 82 % // - // - // ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 MAY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT